      Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 1 of 21 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SUSIE TURNER,                                          )
                                                       )
                              Plaintiff,               )
                                                       )
                      v.                               )      Case No. 1:21-CV-
                                                       )
LOWE’S HOME CENTERS, LLC, and                          )
LOWE’S COMPANIES, INC.                                 )
                    Defendants.                        )

               NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL

       Pursuant to 28 U.S.C. §§1332, 1441, and 1446, Defendants Lowe’s Home Centers, LLC

and Lowe’s Companies, Inc. (herein “Defendants”), through their attorneys HEPLERBROOM,

LLC., remove to this Court the above-entitled case from the Circuit Court of Cook County, Illinois.

In support thereof, Defendants state as follows:

1.     The removed case is a civil action filed on June 24, 2021, in the Circuit Court of Cook

       County, Illinois, bearing case number 2021-L-006478.

2.     As required by 28 U.S.C. § 1446(a), attached as Exhibit A are copies of the Complaint and

       Summons acknowledging service upon Defendants on June 29, 2021.

3.     Venue of this removed action is proper under 28 U.S.C. § 1441(a) because this Court is the

       United States District Court for the district and division corresponding to the place where

       the state court action was pending.

4.     This Notice of Removal is filed by Defendants with this Court within 30 days of receipt by

       Defendants of service of the initial pleading as required by 28 U.S.C. § 1446(b).

5.     Plaintiff, Susie Turner, is an individual citizen and resident of the State of Illinois.

6.     Defendant Lowe's Home Centers, LLC is a limited liability company formed under the



                                                   1
      Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 2 of 21 PageID #:2




       laws of North Carolina with its principal place of business located in North Carolina.

       Defendant Lowe’s Companies, Inc. is a corporation formed under the laws of North

       Carolina with its principal place of business located in North Carolina.

7.     Defendants were served with the Summons and Complaint on June 29, 2021.

8.     Per the Complaint, Plaintiff alleges that she was injured when a door was loaded into her

       vehicle by a Lowe’s employee. Plaintiff further alleges that, as a result of the incident

       alleged in the Complaint, she "sustained injuries of a personal, permanent and pecuniary

       nature." Exhibit A, ¶ 8.

9.     Upon receipt of the Complaint on July 23, 2021, Defendants’ counsel contacted

       Plaintiff's counsel to inquire about the nature and extent of the alleged injuries, and

       further, it was requested that Plaintiff stipulate that the amount in controversy exceeds

       $75,000.00, exclusive of interests and costs.

10.    Although Plaintiff's Complaint only prays for damages in an amount in excess of

       $50,000.00, Plaintiff’s counsel has confirmed that Plaintiff will be seeking an amount

       in controversy in excess of $75,000, exclusive of costs and interests. See Stipulation

       executed by Plaintiff’s counsel attached as Exhibit B.

11.    Accordingly, Defendants remove this case pursuant to 28 U.S.C. §§ 1332, 1441, and 1446

       due to diversity of citizenship among the parties and sufficient amount in controversy.


12.    Defendants will promptly serve written notice of the removal of this action upon Plaintiff

       and will file such notice with the Clerk of the Circuit Court for Cook County, Illinois, as

       required by 28 U.S.C. § 1446(d).


13.    Defendants demand a trial by jury of all issues to be tried.



                                                2
      Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 3 of 21 PageID #:3




       WHEREFORE, Defendant Lowe's Home Centers, LLC and Defendant Lowe’s

Companies, Inc. respectfully give notice that the above-entitled cause is removed from the Circuit

Court of Cook County, Illinois, to the United States District Court for the Northern District of

Illinois — Eastern Division.

                               Respectfully Submitted,

                               LOWE’S HOME CENTERS, LLC. and
                               LOWES COMPANIES, INC.

                      By:      s/Holly C. Whitlock
                               Attorney for Defendants

HeplerBroom LLC
282 Memorial Court
Suite B
Crystal Lake IL 60014
(815) 444-0250
Holly.Whitlock@heplerbroom.com




                                                3
      Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 4 of 21 PageID #:4




                                     PROOF OF SERVICE

       I hereby certify that I electronically filed on this ______
                                                             29th  day of July, 2021, the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
and via e-mail to the following:

Colin J. O’Malley
Chute, O’Malley, Knobloch & Turcy LLC
218 N Jefferson Street
Suite 2020
Chicago, Illinois 60661
comalley@chutelaw.com
Attorney for Plaintiff

                                                     /s/   Patricia Matijevic




                                                4
                   Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 5 of 21 PageID #:5




                                                                                                                        LDD / ALL
                                                                                                     Transmittal Number: 23418304
Notice of Service of Process                                                                            Date Processed: 06/29/2021

Primary Contact:           Heather McClow
                           Lowe's Companies, Inc.
                           1000 Lowes Blvd
                           Mooresville, NC 28117-8520

Entity:                                       Lowe's Companies, Inc.
                                              Entity ID Number 2515374
Entity Served:                                Lowe's Companies, Inc.
Title of Action:                              Susie Turner vs. Lowe's Home Centers, LLC
Matter Name/ID:                               Susie Turner vs. Lowe's Home Centers, LLC (11358781)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Cook County Circuit Court, IL
Case/Reference No:                            2021L006478
Jurisdiction Served:                          Illinois
Date Served on CSC:                           06/29/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Colin J. O'Malley
                                              312-775-0042

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                            EXHIBIT A
                     Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 6 of 21 PageID #:6




co
1--
'r
0
J
               2120 - Served                 2121- Served             2620 - Sec. of State
N
0
               2220 - Not Served             2221- Not Served         2621- Alias Sec of State
N              2320 - Served By Mail         2321- Served By Mail
               2420 - Served By Publication 2421- Served By Publication
               Summons - Alias Summons                                             (03/15/21) CCG 0001 A

                                IN THE CIRCUIT COURT OF COOI{ COUNTY, ILLINOIS

               Name all Parties

             SUSIE TURNER

                                                         Plaindff(s)
                                        VA,

                                                                                            Case No.2021L006478
             LOWE'S HOME CENTERS, LLC and
             LOWE'S COMPANIES, INC.

                                                      Defendant(s)

             Address: D,efendant: Lowe's Companies, Inc.
              C/ORegrsteredAgent, Illrnofs Corporacion Servfce C
              801Adlai Stevenson Arrve
             sprtng&eld, IL 62703

                                         Address of Defendant(s)
          Please serve as follows (check one):           C Certified Mail X Sheriff Service

                                                  ORIGINAI. SUMMONS
               To each Defendant:
               You have been named a defendant in the complaint in this case, a copy of which is hereto attached.You are
               summoned and required to file your appearance, in the office of the clerk of this court, within 30 days after
               service of this summons, not counting the day of service. If you fail to do so, ajudgment by default may be
               entered against you for the relief asked in the complaint.
                                            THERE IS A FEE TO FILE YOUR APPEARANCE.
               FILING AN APPEARANCE: Your appearance date is NOT a court date. It is the deadline
               for £iling your appearance/answer. To file your appearance/answer YOU DO NOT NEED TO
               COME TO THE COURTHOUSE, unless you are unable to eFile your appearance/answer. You
               can download an Appearance form at http://w,,vw.illinoiscourts.gov/Fonns/
               approved/procedures/appearance.asp. After completing and saving your Appearance form, you canelectronically file
               (e-File) it with the circuit clerk's office.
      File No.: 19-334
                     Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 7 of 21 PageID #:7

       Suinmons - Alias Summons                                                                                   (03/15/21) CCG 0001 B
       E-FILING: E-filing is now mandatory with limited exemptions. To e-File, you must first create an account with an e-Filing
       service provider. Visit http://efile.illinoiscourts.gov/ service-providers.htm to learn more and to select aservice provider.
       If you need additional help or have trouble e-Filing, visit http://www.illinoiscourts.gov/faq/gethelp.asp or talk withyour local
~      ctrcutr cierx s orrice. ir you cannot e-rue, you may de aoie ro ger an exempuon tnar auows you ro rue in- person or oy mau. nsx
o      your circuit clerk for more information or visit www.illinoislegalaid.org.
0
N      FEE WAIVER: If you are unable to pay your court fees, you can apply for a fee waiver. For information about defending
N      yourself in a court case (including filing an appearance or fee waiver), or to apply for free legal help, go to
Q      www.illinoislegalaid.org. You can also ask your local circuit clerk's office for a fee waiver application.
~      COURT DATE: Your court date will be sent to your e-File email account or the email address you provided to the clerk's
NC)    office. You can also call or email the clerk's office to request your next court date. You will need to provide your case number
       OR, if unknown, the name of the Plaintiff or Defendant. For criminal case types, youwill also need to provide the
N      Defendant's birthdate.
       REMOTE APPEARANCE: You may be able to attend this court date by phone or video conference. This is called
       a"Remote Appearance". Call the Circuit Clerk at (312) 603-5030 or visit their website at www.
       cookcountyclerkofcourt.org to find out how to do this.
       Contact information for each of the Clerk's Office locations is included with this summons. The Clerk's office isopen Mon -
       Fri, 8:30 am - 4:30 pm, except for court holidays.
      To the officer: (Sheriff Service)
      This summons must be retumed by the officer or other person to whom it_was given for service, with endorsementof service
      and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so endorsed. This
      summons may not be served later than thirty (30) days after its date.


                                                                                     6/24/2021 8:41 AM IRIS Y. MARTINEZ
      C X Atty. No.: 6270376                                             Witness date
      f; Pro Se 99500

                                                                            Iris Y. Martinez, Clerk                                 Certified
       Name: Colin -1. O'Malley.
                                                                            Mail:
       Chute O'Malley Knobloch & Tuxcy
                                                                        ❑                                          —

       Atty. for (if applicable):                                       ❑ Date of Service:
                                                                            (ro be inserted by offtcer on eopy left with employer or other person)
              Plainti(f, SUSIE TURNER

       Address: 218 N. lefferson Street, Suite 202

       City: chicago

       State:IL          Zip: 60661

       Telephone: 312.775.0042

                                                   o,ChuteLaw.com
       Primary Email COMallev@ChuteLaw.com / SBernsna




      File No.: 19-334
                     Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 8 of 21 PageID #:8


                              GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

       CALL OR SEND AN EMAIL MESSAGE to the telephone number or court date email address below for the
       appropriate division, district or department to request your next court date. Email your case number, or, if you do
co     not have your case number, email the Plaintiff or Defendant's name for civil case types, or the Defendant's name
r--
a
~
0
0
       and birthdate for a rr;minal case.
J
N
O
N
                   CHANCERY DIVISION                                        ALL SUBURBAN CASE TYPES
       Court date EMAIL: ChanCourtDate@cookcountycourt.com                     DISTRICT 2 - SKOKIE
       Gen. Info: (312) 603-5133                                  Court date EMAIL: D2CourtDate@cookcountycourt.com
                         CIVIL DIVISION                           Gen. Info: (847) 470-7250
       Court date EMAIL: CivCourtDate@cookcountycourt.com               DISTRICT 3 - ROLLING MEADOWS
       Gen. Info:   (312) 603-5116                                Court date EMAIL: D3CourtDate@cookcountycourt.com
                     COUNTY DIVISION                              Gen. Info: (847) 818-3000
       Court date EMAIL: CntyCourtDate@cookcountycourt.com                    DISTRICT 4 - MAYWOOD
       Gen. Info: (312) 603-5710                                  Court date EMAIL: D4CourtDate@cookcountycourt.com
        DOMESTIC RELATIONS/CHILD SUPPORT                          Gen. Info: (708) 865-6040
                         DIVISION                                           DISTRICT 5 - BRIDGEVIEW
       Court date EMAIL: DRCourtDate@cookcountycourt.com          Court date EMAIL: D5CourtDate@cookcountycourt.com
                     OR
                         ChildSupCourtDate@cookcountycourt.com
                                                                  Gen. Info: (708) 974-6500
       Gen. Info:   (312) 603-6300                                            DISTRICT 6 - MARKHAM

                     DOMESTIC VIOLENCE                            Court date EMAIL: D6CourtDate@cookcountycourt.com
       Court date EMAIL: DVCourtDate@cookcountycourt.com
                                                                  Gen. Info: (708) 232-4551
       Gen. Info:   (312) 325-9500
                        LAW DIVISION
       Court date EMAIL: LawCourtDate@cookcountycourt.com
       Gen. Info: (312) 603-5426
                    PROBATE DIVISION
       Court date EMAIL: ProbCourtDate@cookcountycourt.com
       Gen. Info: (312) 603-6441




      File No.: 19-334
    Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 9 of 21 PageID #:9



                                                                                    FILED
                                                                                    6/24/2021 8:41 AM
                                                                                    IRIS Y. MARTINEZ
                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                       CIRCUIT CLERK
                      COUNTY DEPARTMENT, LAW DIVISION                               COOK COUNTY, IL
                                                                                    13803027

SUSIE TURNER

               Plaintiff,

       V.                                                  No:
                                                              2021L006478

LOWE'S HOME CENTERS, LLC and
LOWE'S COMPANIES, INC.
          Defendants.



                                    COMPLAINT AT LAW

       NOW COMES the Plaintiff, SUSIE TURNER, by and through her attorneys, CHUTE

O'MALLEY KNOBLOCH & TURCY, LLC, and complaining of the Defendants, LOWE'S

HOME CENTERS, LLC, and LOWE'S COMPANIES, INC. states as follows:

                                            COUNTI
                              LOWE'S HOME CENTERS, LLC

       1.      On June 25, 2019, Plaintiff SUSIE TURNER was a customer at a Lowe's store

located at 7971 South Cicero, City of Chicago, County of Cook, State of Illinois.

       2.      At the time and place aforesaid, Defendant, LOWE'S HOME CENTERS, LLC,

owned, operated, managed, maintained and controlled the aforementioned Lowe's store located at

7971 South Cicero, City of Chicago, State of Illinois.

       3.      At the time and place aforesaid, the Plaintiff, SUSIE TURNER, was a customer

lawfully on the premises.




                                                1
h
       Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 10 of 21 PageID #:10




            4.     At the time and place aforesaid, Defendant LOWE'S HOME CENTERS, LLC

    employed or contracted to employ certain persons to transport, move, carry and load material

    purchased by customers at the store into vehicles, including Plaintiff's vehicle.

            5.     It was the duty of the Defendant, LOWE'S HOME CENTERS, LLC., by and

    through its agents/servants and/or employees to transport, move, carry and load material purchased

    by its customers in a reasonable and safe manner so as to not injure its customers, including the

    Plaintiff.

            6.     At the time and place aforesaid, Defendant, LOWE'S HOME CENTERS, LLC, by

    and through its agents/servants and/or employees dropped a door on the Plaintiff, causing Plaintiff

    to become injured.

            7.     At the time and place aforesaid, Defendant, LOWE'S HOME CENTERS, LLC,

    was negligent in one or more of the following respects:

            a)     Carelessly and negligently loaded a door into a vehicle;

            b)     Failed to warn Plaintiff that a door would be dropped;

            c)     Failed to train its employees as to proper loading procedures;

            d)     Failed to provide sufficient number of employees to load material into customer
                   cars;

            e)     Was otherwise careless and negligent.


            8.     As a direct and proximate result of one or more of the aforesaid negligent acts

    and/or omissions of Defendant, LOWE'S HOME CENTERS, LLC., the Plaintiff sustained injuries

    of a personal, permanent and pecuniary nature.




                                                     2
  Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 11 of 21 PageID #:11




       WHEREFORE, Plaintiff, SUSIE TURNER, prays that judgment be entered against

Defendant, LOWE'S HOME CENTERS, LLC., for an amount in excess of FIFTY THOUSAND

DOLLARS ($50,000.00), plus costs.

                                            COUNTII

                                 LOWE'S COMPANIES, INC.

       1.      On June 25, 2019, Plaintiff SUSIE TURNER was a customer at a Lowe's store

located at 7971 South Cicero, City of Chicago, County of Cook, State of Illinois.

       2.      At the time and place aforesaid, Defendant, LOWE'S COMPANIES, INC., owned,

operated, managed, maintained and controlled the aforementioned Lowe's store located at 7971

South Cicero, City of Chicago, State of Illinois.

       3.      At the time and place aforesaid, the Plaintiff, SUSIE TURNER, was a customer

lawfully on the premises.

       4.      At the time and place aforesaid, Defendant LOWE'S COMPANIES, INC.

employed or contracted to employ certain persons to transport, move, carry and load material

purchased by customers at the store into vehicles, including Plaintiff's vehicle.

       5.      It was the duty of the Defendant, LOWE'S COMPANIES, INC.., by and through

its agents/servants and/or employees to transport, move, carry and load material purchased by its

customers in a reasonable and safe manner so as to not injure its customers, including the Plaintiff.

       6.      At the time and place aforesaid, Defendant, LOWE'S COMPANIES, INC., by and

through its agents/serva.nts and/or employees dropped a door on the Plaintiff, causing Plaintiff to

become injured.

       7.      At the time and place aforesaid, Defendant, LOWE'S COMPANIES, INC., was

negligent in one or more of the following respects:


                                                    3
       Y
             Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 12 of 21 PageID #:12




                  a)     Carelessly and negligently loaded a door into a vehicle;

°°
~                 b)     Failed to warn Plaintiff that a door would be dropped;
(0
0
0
N                 c)     Failed to train its employees as to proper loading procedures;
0
N

Q                 d)     railed to provide sutticient number of employees to load material into customer
1~co                     cars;
N
N                 e)     Was otherwise careless and negligent.
~
N
CD
W

0                 8.        As a direct and proximate result of one or more of the aforesaid negligent acts
0
W

~          and/or omissions of Defendant, LOWE'S COMPANIES, INC.., the Plaintiff sustained injuries of

           a personal, permanent and pecuniary nature.

                  WHEREFORE, Plaintiff, SUSIE TURNER, prays that judgment be entered against

           Defendant, LOWE'S COMPANIES, INC.., for an amount in excess of FIFTY THOUSAND

           DOLLARS ($50,000.00), plus costs.

                                                 Respectfully submitted,

                                                 CHUTE, O'MALLEY,
                                                 KNOBLOCH & TURCY, LLC



                                                    By: /s/Colin J O'Mallev
                                                        Attorneys for Plaintiff

           Colin J. O'Malley
           CHUTE, O'MALLEY, KNOBLOCH & TURCY, LLC
           218 N. Jefferson St. — Suite 202
           Chicago, Illinois 60661
           (312) 775-0042
           comalley@chutelaw.com
           Attorney Number: 62647




                                                           4
               Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 13 of 21 PageID #:13




                                                                                                                        LDD / ALL
                                                                                                     Transmittal Number: 23418283
Notice of Service of Process                                                                            Date Processed: 06/29/2021

Primary Contact:           Heather McClow
                           Lowe's Companies, Inc.
                           1000 Lowes Blvd
                           Mooresville, NC 28117-8520

Entity:                                       Lowe's Home Centers, LLC
                                              Entity ID Number 2515365
Entity Served:                                Lowe's Home Centers, LLC
Title of Action:                              Susie Turner vs. Lowe's Home Centers, LLC
Matter Name/ID:                               Susie Turner vs. Lowe's Home Centers, LLC (11358781)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Cook County Circuit Court, IL
Case/Reference No:                            2021L006478
Jurisdiction Served:                          Illinois
Date Served on CSC:                           06/29/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Colin J. O'Malley
                                              312-775-0042

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                             EXHIBIT A
                     Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 14 of 21 PageID #:14

           ,e
     w




00
r-
<r
to
0
0               2120 - Served                 2121- Served             2620 - Sec. of State
J
N
O
                2220 - Not Served             2221- Not Served         2621- Alias Sec of State
N
                2320 - Served By Mail         2321- Served By Mail
                2420 - Served By Publication 2421- Served By Publication
                Summons - Alias Summons                                             (03/15/21) CCG 0001 A

                                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                Name all Parties

            SUSIE TURNER

                                                        Plaintiff(s)
                                        V.
                                                                                         Case No. 2021L006478
            LOWE'S HOME CENTERS, LLC and
            LOWE'S COMPANIES, INC.

                                                     Defendant(s)

             Addrese: Defeirdant: Loive's Home Centers, LLC
             C/O Registeced Agent, Illrnois Corporation Serv}ce C
            801Adlai Stevenson Drlve
            Srpringfield, IL 62703


                                         Address of Defendant(s)
         Please serve as follows (check one):          C Certified Mail X, Sheriff Service
                                                 ORIGINAAL SiJMMONS
                To each Defendant:
                You have been named a defendant in the complaint in this case, a copy of which is hereto attached.You are
                summoned and required to file your appearance, in the office of the clerk of this court, within 30 days after
                service of this summons, not counting the day of service. If you fail to do so, ajudgment by default may be
                entered against you for the relief asked in the complaint.
                                             THERE IS A FEE TO FILE YOUR APPEARANCE.
                FILING AN APPEARANCE: Your appearance date is NOT a court date. It is the deadline
                for filing your appearance/answer. To file your appearance/answer YOU DO NOT NEED TO
                COME TO THE COURTHOUSE, unless you are unable to eFile your appearance/answer. You
                can download an Appearance form at http://www.illinoiscourts.gov/Forms/
                approved/procedures/appearance.asp. After completing and saving your Appearance form, you canelectronically file
                (e-File) it with the circuit clerk's office.
     File No.: 19-334
                       Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 15 of 21 PageID #:15

     L   „ Sumrnons - Alias Summons                                                                                    (03/15/21) CCG 0001 B
          E-FILING: E-filing is now mandatory with limited exemptions. To e-File, you must first create an account with an e-Filing
          service provider. Visit http://efile.illinoiscourts.gov/ service-providers.htm to learn more and to select aservice provider.
          If you need additional help or have trouble e-Filing, visit http://www.illinoiscourts.gov/faq/gethelp.asp or talk withyour local
co        circuit clerk's office. If you cannot e-file, you may be able to get an exemption that allows you to file in- person or by mail. Ask
o0        your circuit clerk for more information or visit www.illinoislegalaid.org.
N         FEE WAIVER: If you are unable to pay your court fees, you can apply for a fee waiver. For information about defending
~         yourself in a court case (including filing an appearance or fee waiver), or to apply for free legal help, go to
Q         www.illinoislegalaid org. You can also ask your local circuit clerk's office for a fee waiver application.
~
~         COURT DATE: Your court date will be sent to your e-File email account or the email address you provided to the clerk's
N         of&ce. You can also call or email the clerk's office to request your next court date. You will need to provide your case number
N         OR, if unknown, the name of the Plaintiff or Defendant. For criminal case types, youwill also need to provide the
v
`=        Defendant's birthdate.
          REMOTE APPEARANCE: You may be able to attend this court date by phone or video conference. This is called
          a"Remote Appearance". Call the Circuit Clerk at (312) 603-5030 or visit their website at www.
          cookcountyclerkofcourt.org to find out how to do this.
          Contact information for each of the Clerk's Office locations is included with this summons. The Clerk's office isopen Mon -
          Fri, 8:30 am - 4:30 pm, except for court holidays.
          To the officer: (Sheriff Service)
          This summons must be returned by the officer or other person to whom it was given for service, with endorsementof service
          and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so endorsed. This
          summons may not be served later than thirty (30) days after its date.


                                                                                               6/24/2021 8:41 AM IRIS Y. MARTINEZ
          O X Atty. No.: 6270376                                             Witness date
          C% Pro Se 99500

                                                                                 Iris Y. Martinez, Clerk of ;~~ir ~                 e     Certified
          Name: _Colin -1. O'Malley,
                                                                                 Mail:                                    sooks~•
          Chute O'Malley Knobloch & Turcy
                                                                             ❑

          Atty. for (if applicable):                                         ❑ Date of Service:
                                                                                 CI'o be inserted by officer on copy left with cmployer or othcr person)
                 Plaintiff, SUSIE'rURNER

          Address: 218 N. Tefferson Street, Suite 202

          City: Chicago

          State: IL         Zip: - 60661

          Telephone: 312.775.0042

          Primary Email COMalleyn,ChuteLaw.com / SBernsn,ChuteLaw.com



         File No.: 19-334
                       Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 16 of 21 PageID #:16


     `                            GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

          CALL OR SEND AN EMAIL MESSAGE to the telephone number or court date email address below for the
         appropriate division, district or department to request your next court date. Email your case number, or, if you do
~        not have your case number, email the Plaintiff or Defendant's name for civil case types, or the Defendant's name
o
0
         and birthdate for a criminal case.
.J
N
O
N

~                    CHANCERY DIVISION                                         ALL SUBURBAN CASE TYPES
Q
~        Court date EMAIL: ChanCourtDate@cookcountycourt.com                      DISTRICT 2- SKOKIE
         Gen. Info: (312) 603-5133                                   Court date EMAIL: D2CourtDate@cookcountycourt.com
N
O                                                              _

Q                         CIVIL DIVISION                             Gen. Info: (847) 470-7250
N
w         Court date EMAIL: CivCourtDate@cookcountycourt.com               DISTRICT 3- ROLLING MEADOWS
Q         Gen. Info: (312) 603-5116                                  Court date EMAIL: D3CourtDate@cookcountycourt.com
o
w                       COUNTY DIVISION                              Gen. Info: (847) 818-3000
_
"         Court date EMAIL: CntyCourtDate@cookcountycourt.com                    DISTRICT 4- MAYWOOD
          Gen. Info: (312) 603-5710                                  Court date EMAIL: D4CourtDate@cookcountycourt.com
            DOMESTIC REI..ATIONS/CHILD SUPPORT                       Gen. Info: (708) 865-6040
                                  DIVISION                                      DISTRICT 5 - BRIDGEVIEW
          Court date EMAIL: DRCourtDate@cookcountycourt.com          Court date EMAIL: D5CourtDate@cookcountycourt.com
                             OR
                             ChildSupCourtDate@cookcountycourt.com
                                                                     Gen. Info: (708) 974-6500
          Gen. Info:   (312) 603-6300                                             DISTRICT 6 -1VIARKI-IAM

                        DOMESTIC VIOLENCE                            Court date EMAIL: D6CourtDate@cookcountycourt.com
                                                                     Gen. Info: (708) 232-4551
          Court date EMAIL: DVCourtDate@cookcountycourt.com
          Gen. Info: (312) 325-9500

                              I.AW DIVISION
          Court date EMAIL: LawCourtDate@cookcountycourt.com
          Gen. Info: (312) 603-5426

                            PROBATE. DIVISION
          Court date EMAIL: ProbCourtDate@cookcountycourt.com
          Gen. Info: (312) 603-6441




         File No.: 19-334
                      Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 17 of 21 PageID #:17
     -)r   '   ry




                                                                                                        FILED
                                                                                                        6/24/2021 8:41 AM
                                                                                                        IRIS Y. MARTINEZ
                                   IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                        CIRCUIT CLERK
                                         COUNTY DEPARTMENT, LAW DIVISION                                COOK COUNTY, IL
00
~                                                                                                       13803027
~
co
0
0
J
N                   SUSIE TURNER
O
N
~
a                                 Plaintiff,
v                                                                              N   2021L006478
co
N                          a
O
N
N
co                  LOWE'S HOME CENTERS, LLC and
w                   LOWE'S COMPANIES, INC.
¢                             Defendants.
0
0
W
J
LL


                                                        COMPLAINT AT LAW

                           NOW COMES the Plaintiff, SUSIE TURNER, by and through her attorneys, CHUTE

                    O'MALLEY KNOBLOCH & TURCY, LLC, and complaining of the Defendants, LOWE'S

                    HOME CENTERS, LLC, and LOWE'S COMPANIES, INC. states as follows:

                                                               COUNTI

                                                  LOWE'S HOME CENTERS, LLC

                           1.      On June 25, 2019, Plaintiff SUSIE TURNER was a customer at a Lowe's store

                    located at 7971 South Cicero, City of Chicago, County of Cook, State of Illinois.

                           2.      At the time and place aforesaid, Defendant, LOWE'S HOME CENTERS, LLC,

                    owned, operated, managed, maintained and controlled the aforementioned Lowe's store located at

                    7971 South Cicero, City of Chicago, State of Illinois.

                           3.      At the time and place aforesaid, the Plaintiff, SUSIE TURNER, was a custorner

                    lawfully on the premises.
           ~,      Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 18 of 21 PageID #:18
      .c




                        4.     At the time and place aforesaid, Defendant LOWE'S HOME CENTERS, LLC
00
P.-
~
                employed or contracted to employ certain persons to transport, move, carry and load material
~
0
0
J
N
                purchased by customers at the store into vehicles, including Plaintiff's vehicle.
O
N
~
Q
                        5.     It was the duty of the Defendant, LOWE'S HOME CENTERS, LLC., by and
a
00
N
                through its agents/servants and/or employees to transport, move, carry and load material purchased
O
N
V
N
~
                by its customers in a reasonable and safe manner so as to not injure its customers, including the
W
Q               Plaintiff.
O
❑
W
J
U-                      6.     At the time and place aforesaid, Defendant, LOWE'S HOME CENTERS, LLC, by

                and through its agents/servants and/or employees dropped a door on the Plaintiff, causing Plaintiff

                to become injured.

                        7.     At the time and place aforesaid, Defendant, LOWE'S HOME CENTERS, LLC,

                was negligent in one or more of the following respects:

                        a)     Carelessly and negligently loaded a door into a vehicle;

                        b)     Failed to warn Plaintiff that a door would be dropped;

                        c)     Failed to train its employees as to proper loading procedures;

                        d)     Failed to provide sufficient number of employees to load material into customer
                               cars;

                        e)     Was otherwise careless and negligent.


                        8.     As a direct and proximate result of one or more of the aforesaid negligent acts

                and/or omissions of Defendant, LOWE'S HOME CENTERS, LLC., the Plaintiff sustained injuries

                of a personal, permanent and pecuniary nature.




                                                                 ~
      Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 19 of 21 PageID #:19
J




           WHEREFORE, Plaintiff, SUSIE TURNER, prays that judgment be entered against

    Defendant, LOWE'S HOME CENTERS, LLC., for an amount in excess of FIFTY THOUSAND

    DOLLARS ($50,000.00), plus costs.

                                                COUNT II

                                     LOWE'S COMPANIES, INC.

           1.      On June 25, 2019, Plaintiff SUSIE TURNER was a customer at a Lowe's store

    located at 7971 South Cicero, City of Chicago, County of Cook, State of Illinois.

           2.      At the time and place aforesaid, Defendant, LOWE'S COMPANIES, INC., owned,

    operated, managed, maintained and controlled the aforementioned Lowe's store located at 7971

    South Cicero, City of Chicago, State of Illinois.

           3.      At the time and place aforesaid, the Plaintiff, SUSIE TURNER, was a customer

    lawfully on the premises.

           4.      At the tirne and place aforesaid, Defendant LOWE'S COMPANIES, INC.

    employed or contracted to employ certain persons to transport, move, carry and load material

    purchased by customers at the store into vehicles, including Plaintiff s vehicle.

           5.      It was the duty of the Defendant, LOWE'S COMPANIES, INC.., by and through

    its agents/servants and/or employees to transport, move, carry and load material purchased by its

    customers in a reasonable and safe manner so as to not injure its customers, including the Plaintiff.

           6.      At the time and place aforesaid, Defendant, LOWE'S COMPANIES, INC., by and

    through its agents/servants and/or employees dropped a door on the Plaintiff, causing Plaintiff to

    become injured.

           7.      At the time and place aforesaid, Defendant, LOWE'S COMPANIES, INC., was

    negligent in one or more of the following respects:


                                                        3
       Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 20 of 21 PageID #:20




            a)     Carelessly and negligently loaded a door into a vehicle;
co          b)     Failed to warn Plaintiff that a door would be dropped;
~
~
0
0
N           c)     Failed to train its employees as to proper loading procedures;
0
N

~
Q           d)     Failed to provide sufficient number of employees to load material into customer
~                  cars;
co

N           e)     Was otherwise careless and negligent.
~
N
~
W

0           8.     As a direct and proximate result of one or more of the aforesaid negligent acts
❑
W
U-   and/or omissions of Defendant, LOWE'S COMPANIES, INC.., the Plaintiff sustained injuries of

     a personal, permanent and pecuniary nature.

            WHEREFORE, Plaintiff, SUSIE TURNER, prays that judgment be entered against

     Defendant, LOWE'S COMPANIES, INC.., for an amount in excess of FIFTY THOUSAND

     DOLLARS ($50,000.00), plus costs.

                                         Respectfully submitted,

                                         CHUTE, O'MALLEY,
                                         KNOBLOCH & TURCY, LLC



                                             By: /s/Colin J O'Mallev
                                                 Attorneys for Plaintiff

     Colin J. O'Malley
     CHUTE, O'MALLEY, ICNOBLOCH & TURCY, LLC
     218 N. Jefferson St. — Suite 202
     Chicago, Illinois 60661
     (312) 775-0042
     comalley@chutelaw.com
     Attorney Number: 62647




                                                    4
Case: 1:21-cv-04044 Document #: 1 Filed: 07/29/21 Page 21 of 21 PageID #:21




                             EXHIBIT B
